DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 05/09/2019.
	
Claims 1-13 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statements (filed 05/09/2019 and 02/12/2020) has been received, entered into the record, and considered.  Copies of PTO 1449 forms are attached.

Drawings


3.	The drawings filed 05/09/2019 are accepted by the examiner.





Specification



4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Descriptive Title Required 
The title of the invention is not descriptive. The title should be as “specific as possible” 37 CFR 1.72 while not exceeding “500 characters in length”. The title should provide “informative value” and serve to aid in the “indexing, classifying, searching” and other Official identification functions. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP606.01 

Claim Interpretation 

5.	The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, “a process request acceptance section configured to …”, “a process execution section configured to…” (in Claims 1-11), “a schedule adjustment section configured to …” (in Claim 4), “a bus load adjustment section configured to …” (in Claim 5), “a progress state determination section configured to…” (in Claim 6), “a session state determination section configured to…” (in Claim 7).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that there does not appear to be the corresponding structure described in the specification for the named limitations. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112

6.         The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As given above, the named limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, rendering these limitation indefinite.
 

(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.



Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harata et al. (US 20150254909) in view of  Nakano (US 20190235855)
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.




As to claim 1: 
Harata teaches a parallel (Fig. 1 and paragraphs 0029-0032) process apparatus connecting electronic controllers (ECUs) via buses, the parallel process apparatus comprising: 
a process request acceptance section configured to accept a plurality of process requests to an electronic controller (the request receiving portion receives, from a first diagnosis purpose tool, a diagnosis request that requests an execution of a malfunction diagnosis to an electronic control unit equipped to a vehicle. The request receiving portion further receives, from a second diagnosis purpose tool, a target diagnosis request that requests an execution of a malfunction diagnosis to the electronic control unit; paragraphs 0012 and 0153); and 

a process execution section (Fig.1) configured to 
arbitrate the plurality of process requests accepted by the process request acceptance section (paragraph 0069: an arbitration process executed by the central GW 10 when giving a higher priority to the malfunction diagnosis requested by the first tool 60 compared with the malfunction diagnosis requested by the second tool 52; paragraph 0076: the central GW 10 performs the arbitration when the malfunction diagnosis is requested by the first tool 60 during a data transceiving for the malfunction diagnosis between the second tool 52 and the ECU),
 
(paragraph 0012: the request transmitting portion transmits the diagnosis request received by the request receiving portion to an in-vehicle local area network to which the electronic control unit is connected. The request transmitting portion further transmits the target diagnosis request to the in-vehicle local area network after the request conversion portion converts the first identification information to the second identification information; paragraph 0105: when the malfunction diagnosis requested by the first tool 60 and the malfunction diagnosis requested by the second tool 52 are simultaneously carried out to the same target ECU and the central GW 10 relays the diagnosis purpose frame from each tool to the target ECU at the same time, the central GW 10 cannot determine a destination of the diagnosis response frame when receiving the diagnosis response frame from the target ECU of the malfunction diagnosis). 

Harata, however,  does not explicitly teach the following additional limitations:

Nakano teaches parallelize a plurality of processes in accordance with the plurality of process requests, while simultaneously accepting the plurality of process requests, the plurality of processes including the first process and the second process (paragraph 0039: a next update program is transmitted in parallel with the checking of the update program and the rewriting of the control program. Therefore, the required simultaneous-update time can be further reduced as compared with the case where the update programs are sequentially transmitted after completion of rewriting of the corresponding control programs; paragraph 0065: the CPU 11 can execute a plurality of programs in parallel by switching between the plurality of programs in a time sharing manner). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as compared with the case where the update programs are sequentially transmitted after completion of rewriting of the corresponding control programs.
As to claim 2: 
The combination of Harata and Nakano teaches the process request acceptance section is configured to accept the process request of an application to the electronic controller, an application transmitting data (Harata; paragraphs 0012 and 0153); and the process execution section is configured to parallelize the plurality of processes in accordance with the plurality of process requests and a process of acquiring the data from an outside (Nakano; paragraphs 0039 and 0065). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as 
As to claim 3: 
Harata teaches the process execution section is configured to arbitrate the plurality of process requests based on at least one of data regarding to a priority of the accepted process request, data regarding to a state of the bus, or data regarding to a state of the electronic controller (paragraphs 0068-0072). 
As to claim 4: 
Nakano teaches a schedule adjustment section configured to adjust a schedule of the plurality of processes, wherein: the process execution section is configured to parallelize the plurality of processes according to the schedule adjusted by the schedule adjustment section (paragraphs 0153-0154 and 0159-0160). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as compared with the case where the update programs are sequentially transmitted after completion of rewriting of the corresponding control programs.
As to claim 5: 
(paragraphs 0125-0126). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as compared with the case where the update programs are sequentially transmitted after completion of rewriting of the corresponding control programs.
As to claim 6: 
Nakano teaches a progress state determination section configured to determine progress states of the plurality of processes, wherein: the process execution section is configured to parallelize the plurality of processes while monitoring the progress state determined by the progress state determination section (paragraphs 0152). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as 
As to claim 7: 
Nakano teaches a session state determination section configured to determine session states of the plurality of processes, wherein: the process execution section is configured to parallelize the plurality of processes while monitoring the session state determined by the session state determination section (paragraphs 00037-0039). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as compared with the case where the update programs are sequentially transmitted after completion of rewriting of the corresponding control programs.
As to claim 8: 
The combination of Harata and Nakano teaches the process request acceptance section is configured to simultaneously accept the plurality of process requests to an identical electronic controller (Harata; Fig. 1 and paragraphs 0012 and 0153); and the process execution section is configured to parallelize the plurality of processes in accordance with (Nakano; paragraphs 0039-0065). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as compared with the case where the update programs are sequentially transmitted after completion of rewriting of the corresponding control programs.
As to claim 9: 
The combination of Harata and Nakano teaches the process request acceptance section is configured to simultaneously accept the plurality of process requests to the plurality of electronic controllers connected with an identical bus (Harata; Fig. 1 and paragraphs 0012 and 0153); and the process execution section is configured to parallelize the plurality of processes in accordance with the plurality of process requests to the plurality of electronic controllers (Nakano; paragraphs 0039-0065). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as compared with the case where the update programs are sequentially transmitted after completion of rewriting of the corresponding control programs.
As to claim 10: 
The combination of Harata and Nakano teaches the process request acceptance section is configured to simultaneously accept the plurality of process requests to the plurality of electronic controllers connected with different buses (Harata; Fig. 1 and paragraphs 0012 and 0153); and the process execution section is configured to parallelize the plurality of processes in accordance with the plurality of process requests to the plurality of electronic controllers (Nakano; paragraphs 0039-0065). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as compared with the case where the update programs are sequentially transmitted after completion of rewriting of the corresponding control programs.
 As to claim 11: 
The combination of Harata and Nakano teaches the process request acceptance section is configured to accept the process request of a key management application (Harata; paragraphs 0012 and 0153); and the process execution section parallelizes key (Nakano; paragraphs 0039-0065). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as compared with the case where the update programs are sequentially transmitted after completion of rewriting of the corresponding control programs.
 As to claim 12: 
Note the discussion of claim 1 above for rejection. Claim 12 is the same as claim 1, except claim 1 is an appatus claim and claim 12 is a computer-readable non-transitory storage medium.
As to claim 13: 
Miyoshi teaches (Figs. 1-2 and paragraphs 0029-0034) a parallel process apparatus comprising: a processer (CPU) connected with a memory (storage 16) via a bus (a bus line) and configured to execute an application; an ECU (ECUs)  that is connected with the processer via the bus; and a memory storing the application configured to 

accept a plurality of process requests to the ECU (the request receiving portion receives, from a first diagnosis purpose tool, a diagnosis request that requests an execution of a malfunction diagnosis to an electronic control unit equipped to a vehicle. The request receiving portion further receives, from a second diagnosis purpose tool, a target diagnosis request that requests an execution of a malfunction diagnosis to the electronic control unit; paragraphs 0012 and 0153), 
arbitrate the plurality of accepted process requests including a first process request for a first process and a second process request for a second process (paragraph 0069: an arbitration process executed by the central GW 10 when giving a higher priority to the malfunction diagnosis requested by the first tool 60 compared with the malfunction diagnosis requested by the second tool 52; paragraph 0076: the central GW 10 performs the arbitration when the malfunction diagnosis is requested by the first tool 60 during a data transceiving for the malfunction diagnosis between the second tool 52 and the ECU),

transmit to the ECU, a signal of the accepted second process request to parallelize the first process and the second process, in a term from a time when transmitting a signal of the first process request of the process requests to a time when receiving a signal of the first process request (paragraph 0012: the request transmitting portion transmits the diagnosis request received by the request receiving portion to an in-vehicle local area network to which the electronic control unit is connected. The request transmitting portion further transmits the target diagnosis request to the in-vehicle local area network after the request conversion portion converts the first identification information to the second identification information; paragraph 0105: when the malfunction diagnosis requested by the first tool 60 and the malfunction diagnosis requested by the second tool 52 are simultaneously carried out to the same target ECU and the central GW 10 relays the diagnosis purpose frame from each tool to the target ECU at the same time, the central GW 10 cannot determine a destination of the diagnosis response frame when receiving the diagnosis response frame from the target ECU of the malfunction diagnosis). 

Harata, however,  does not explicitly teach the following additional limitations:

Nakano teaches parallelize a plurality of processes in accordance with the plurality of process requests, while simultaneously accepting the plurality of process requests, the plurality of processes including the first process and the second process (paragraph 0039: a next update program is transmitted in parallel with the checking of the update program and the rewriting of the control program. Therefore, the required simultaneous-update time can be further reduced as compared with the case where the update programs are sequentially transmitted after completion of rewriting of the corresponding control programs; paragraph 0065: the CPU 11 can execute a plurality of programs in parallel by switching between the plurality of programs in a time sharing manner). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harata with Nakano because it would have provided the enhanced capability for reducing required simultaneous-update time as 

Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Lee et al. teaches “A Parallel Re-programming Method for In-vehicle Gateway to save software update time”.

Kim et al. teaches “Gateway Framework for In-Vehicle Networks Based on CAN, FlexRay, and Ethernet”.

Hegde et al. teaches “Load Balancing Towards ECU Integration”.

Abe et al. (US 9164696) teaches “Electronic control unit for vehicle and data communication method”.

Akiyama (US 6694235) teaches “Vehicular relay device, in-vehicle communication system, failure diagnostic system, vehicle management device, server device and detection and diagnostic program”.


Contact Information

8.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199